A committee was appointed at the January session, to inquire whether any members of the house held any office under the authority of the United States, incompatible with their holding a seat in the house, with power to send for persons and papers.2
The committee reported, on the third of February, that the member from Dracut, the Rev. Solomon Aiken, had been appointed, by the president, a chaplain in the service of the United States; that he had accepted the appointment, and entered upon the duties of his office ; and that, in their opin*195ion, such appointment and acceptance were incompatible with his holding a seat in the house.
The report was considered and accepted, and the seat of Mr. Aiken declared vacated;1 and
It was then ordered, that the committee on the pay roll make up his pay for travel and attendance, as a member, to the third of February, inclusive.
[Mr. Aiken was returned a member the next year, and again excluded, for the same cause, by a vote of 264 to 12.2]

 Same, 266.


 35 J. H. 317, 327.


 See 36 J. H. 10, 26, 38.